—Appeal by the defendant from a judgment of the County Court, Nassau County (Mogil, J.), rendered May 23, 1991, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the admission into evidence of certain uncharged crimes was unduly prejudicial is not preserved for appellate review since the defendant did not *813challenge the admission of this evidence on this ground (see, People v Sheppard, 186 AD2d 600). In any event, this evidence was relevant to show that the defendant acted in concert with his codefendants in selling drugs (see, People v Seward, 169 AD2d 790). Also, the evidence served to negate the defendant’s explanation for his presence at the scene where the drugs were sold (see, People v Wanton, 167 AD2d 202).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Thompson, J. P., Miller, Eiber and Santucci, JJ., concur.